Per Curiam. This is a civil case. Paul G. Miller filed a pro se “complaint in equity” against three persons. Each of the three defendants filed a motion to dismiss the complaint, and the circuit court granted each of the motions with prejudice in separate orders, the last of which was entered June 19, 1995. Plaintiff Miller filed an untimely notice of appeal of the three orders on July 27, 1995. When he tendered the record to this court, the clerk declined to lodge it. Miller subsequently filed the motion for rule on clerk which is now before us in which he contends that the record should be filed because he did not receive adequate notice that the complaint had been dismissed.  The motion is denied. It is clear that in a civil matter the plaintiff bears the responsibility of being aware of the proceedings and filing a timely notice of appeal if an adverse final ruling is entered. Karam et al. v. Halk, 260 Ark. 36, 537 S.W.2d 791 (1976). There is no provision for a belated appeal on the ground that the plaintiff was unaware that an order had been entered as is permitted in certain instances under Criminal Procedure Rule 36.9 in criminal cases. Motion denied.